EXHIBIT 10.1
DIRECTORS FEES PLAN






CHEMUNG CANAL TRUST COMPANY





Deferred Directors Fee Plan



Any Director may elect from time to time that payment of all or any part of the
annual retainer thereafter payable to him or her and that payment of all or any
part of the fees thereafter earned by him or her for attendance at subsequent
meetings of the full Board of Directors and at subsequent meetings of committees
of the Board of Directors (such annual retainer and fees for attendance being
hereinafter collectively referred to as "fees") be deferred on the following
terms:

 1. ELECTION - All elections must be in writing and signed by the Director and
    must

designate the time and manner of payment of all fees deferred pursuant thereto.


Provided such amendment is made before the year in which payment of deferred
fees

would have commenced under the Director's existing election, an election as to
the time and manner of payment of deferred fees may be amended to further defer
the commencement of payment or to extend the period of payment but no amendment
may accelerate the commencement of payment or shorten the period of payment.

2) PERIOD OF ELECTIONS - Each election shall continue in effect as to all fees

thereafter earned as above provided by the electing Director until revoked by
written instrument signed by such Director.

3) SUCCESSIVE ELECTIONS - A Director who revokes an election may make a new
election at any time thereafter as to fees to be so earned after such new
election but the prior revoked election shall govern the time and manner of
payment of all fees deferred pursuant thereto, except as otherwise specifically
allowed hereunder.

4) ACCOUNTING FOR DEFERRED FEES - Deferred fees shall be a general unfunded
liability of Chemung Canal Trust Company ("the Bank"). No separate fund shall be
set aside or earmarked for their payment. Neither shall any Director have a
right or security interest in any asset of the Bank and no trust or security
interest shall be implied as a result thereof. A Director may designate, in
increments of 10%, the compensation to be deferred, or compensation already
deferred, to be allocated to a Memorandum Money Market or a Memorandum Unit
Value Account, or a combination of such accounts, provided, however, that
effective October 1, 1997, amounts allocated to the Memorandum Unit Value
Account as of October 1, 1997 or thereafter and earnings thereon may not
thereafter be transferred to the Memorandum Money Market Account. Any change in
such designation may be made no later than the last day of each March, June,
September and December during the deferral period to be effective on the date
next following such notification that compensation would have been paid in
accordance with the Bank's normal practice but for the election to defer.

Memorandum Money Market Account - A memorandum account shall be kept of the
deferred fees by each Director with the balance in said memorandum account to be
credited with interest compounded quarterly on the average balance during each
such calendar quarter at a rate during each calendar quarter equal to the
Applicable Federal Rate for short-term debt instruments as computed and
published by the Internal Revenue Service for the month immediately preceding
the calendar quarter for which the interest computation is being made.

Memorandum Unit Value - The amount, if any, in or allocated to the Director's
deferred compensation Unit Value Account on the dates compensation would have
been paid in accordance with the Bank's normal practice but for the election to
defer, shall be expressed in units on a quarterly basis, the number of which
shall be calculated as of the last trading day of each quarter and shall be
equal to the sum of the quarterly retainer received by the Director in such
quarter divided by the closing bid price for shares of the Bank's Common Stock
(hereinafter referred to as "Market Value") on such date. On each date that the
Bank pays a regular cash dividend on shares of its Common Stock outstanding, the
Director's account shall be credited with a number of units equal to the amount
of such dividend per share multiplied by the number of units in the Director's
account on such date divided by the Market Value on such dividend date. The
value of the units in the Director's Unit Value Account on any given date shall
be determined by reference to the Market Value on such date. For the purposes of
this Plan, the term "Bank Common Stock" shall mean the common stock of Chemung
Financial Corporation, the parent company of Chemung Canal Trust Company. If a
valuation date shall not be a trading day, the Market Value on such valuation
date shall be deemed to be the Market Value on the trading day next preceding
such date.

Recapitalization - The number of units in the Director's Unit Value Account
shall be proportionally adjusted for any increase or decrease in the number of
issued shares of Common Stock of the Bank resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Bank, or any distribution or spin-off of assets (other
than cash to the stockholders of the Bank).

5) TIME OF PAYMENT - At the election of an electing Director, deferred fees
shall be

paid to him or her, or payment thereof to him or her, shall commence either:

 a. at a specified age, or
 b. at a specified time, or

    at the termination of his or her services as a Director; provided, however,
    that payment must be made or commenced not later than the year in which the
    Director attains the age of 72 years, and provided further that except in
    the case of death, retirement or disability, no payment from a Unit Value
    Account shall be made until at least six (6) months after the last credit of
    units to the Account.

6) MANNER OF PAYMENT - A Director may elect to receive the compensation

deferred under the plan in either (a) a lump sum, or (b) a number of annual
installments as specified by the Director on the election form. All amounts
distributed to a Director, his or her personal representatives or beneficiaries
in the Director's Money Market Account shall be paid in cash and, effective
October 1, 1997, all amounts in the Director's Unit Value Account shall be paid
in the form of shares of the Bank's Common stock.

7) DEATH - At the death of an electing Director, the entire balance of his or
her account shall be paid in a lump sum to his or her personal representatives
or, if the Director has named a beneficiary and such beneficiary survives the
Director, in a lump sum or in installments of not more than 10 years as the
Board of Directors may determine after consultation with the beneficiary.



8) TOTAL AND PERMANENT DISABILITY - Upon the request of an electing Director,
together with satisfactory proof of his or her total and permanent disability,
the Board of Directors may direct the payment of the entire balance of his or
her account to the Director or the commencement of installment payments to him
or her.



9) TRANSFER, PLEDGE OR SEIZURE - Title to deferred fees shall not vest in a
Director until actual payment thereof is made by the Bank in accordance with the
provisions of this Plan. A Director may not transfer, assign, pledge,
hypothecate or encumber in any way any interest in such deferred fees prior to
the actual receipt thereof. If a Director attempts to transfer, assign or
encumber any interest in his or her deferred fees, or any part thereof, prior to
the payment or distribution thereof to him or her, or if any transfer or seizure
of such deferred fees is attempted to be made or brought about through the
operation of any bankruptcy or insolvency law or other legal procedure, the
rights of the Director taking such action or concerned therein or affected
thereby or who would, but for this provision, be entitled to receive such
deferred fees, shall forthwith and ipso facto terminate and the Bank may
thereafter, in its absolute discretion at such time or times and in such manner
as it deems proper, cause the whole or any part of the balance of the Director's
account to be paid to any person or persons, including any spouse or child of
the Director, as the Bank in its uncontrolled discretion shall deem advisable.

10) AMENDMENT OR REPEAL - This Plan may be amended or repealed in whole or in
part at any time by the Bank, but no such amendment or repeal shall alter the
time or manner of the payment of fees, the payment of which has theretofore been
deferred pursuant hereto, except as expressly allowed herein.